Per Curiam.
This cause having been submitted to the court upon the transcript of the record and the briefs of counsel for the respective parties, and the court having fully considered the same, and finding no reversible error, it is therefore considered, ordered and adjudged by the court that the judgment of the Circuit Court, to review which' the writ of error was sued out herein, be and the same is hereby affirmed, at the cost of the plaintiffs in error.
Writ of error to the Circuit Court of Pasco County.